:a
                                                                           ..
                                                                          ;.‘   ‘792
.     ‘.. .



                OFFICE OF THE A’l7ORNEY    GENERAL    OF -
                                  AUSTIN




%I'. J* A. Beleer
County Auditor, Tra~11 County
Au&in, Tax88

De6r slrt




              Thir is In respo                        oent regueate
by three separate letters tar                          thlis &epart-
5ont upon tae autnority of Tr                         coi3tribiite
none>e monthly f3r the                               lui, t=.eZsttle-
nent Club -a the Chil                                ate c&rttatle
lMtltutioM.

                                                      La 18 .I huaie
sor monmn over 8ir
ohu-i table                                    ravllr county has
been contri                                    ettlernent Olub is

                                              been   oontrlbuti;lL ;75
                                            r0r til0 .3;12p0d 0f idicii

                                    xulfu% ai the rplendld work per-
                                    in lightening the County*s bur-
                                 r ~143bomele8a. Tr6Vi# cqlmtp,
                                  wevera haa only 8uoh powera and
                                  y la~md we have conoluded that
                            laws of thir State, Travis County
may not make suah oontributions to theoe private oharitabl8
institutiona.

              Soations 60, 61 cundSe of Artiolo 5, Se&ion
S of Artiole 8, Seotiea 8 of ArMal   ll, Seotlon 6L OS Ala-
ale 16 of tJ24Oon8titution of Texar, are pertinent.
                                                                     793




              Se&ion   50 of Artlale 9 providea that the
hgi8lhtIPi  Sfull bV0 a0 gOWeT t0 &iVe Or t0 lend, Or t0
authorize tha s.ivfng or lendi= , of the aredit of the State
ln al& of, or to nay person, aoswl~tion 0r per8on8, or
oorporrtion, IIlethw municipal oc otherwise, or to pled&e
the oredlt OS the State ln ury manner =hat8oever, for tie
myment  of the ll8bilitie8, present or prorpectlv4, of any
individual, asaaoiutlon of Indioidualr, munlolprl or aider
corpoTation w~latsoevsr.

               Seotlon 51 of Artiels 3 provide8 that the
Le~;irl.sture&all bare no power to make any grant of publio
money to my fndlvldual, rwooiotlon of lndirldualr, munlci-
&   or o&her corporation wkataoevw   (with csrtaln exception8
not here pertinent).

                Section 52 of t&s 8eme Art;cle provides, in
part t


                Vhe  L&slaturs    shall have nc power
         tcjauthorize aajr aounty 9 * Q to grant public
         money l 0 Q to anr Individual, easoclotion or.
         corporation Irhntrobver.*


              Article a, Section 3 provides that taxes ahall
be lavied and colleoted by General Law8 and ior publio purpose8
only.

               Artlole 11, Seation S provides that no aount7
shall become a rubsariber to Ene oqctal of my private corpora-
tion or assJolotion, orrake any approgriatlon or donation to tne
same, or ,In anywiao loan it8 oredit.

              Artiole 16, Saotion 6 provides that no approprla-
tion for grlvate or indlvldunl purpores shall be nade,

                In Opinion ?Io. 64001 this departinsnt held that
rnder the Artioler of tie Constitution referred to, a county
~18 no authority   ta~m%ke donation8 to t!w Tuberoulosilr Aseooia-
iion, the American Red Crose or other private eimrltable urgenl-
;etionl and rafareaoe ua8 made dn tha o,oinlon to confrrxwe
pinion Rzo. 2662 of thin department, dated i'6lxua~; 4, 1527,
.926-lQ28 Attorney   Gensral@.a Report, page 333, ct seq., hold-
                                                                     794




ing that the commissioners ' court h.a8AO authority to rppro-
print8 publio tundr to oharltable lnrtltutiow rnanaeed pad
controlled by private indtvidualr.
              10 rtill adhero to the view8 eXpres8ed in taosa
oplniona and we must;therefore, adviae you tant, undw tne
Constltutlon 0r T4xa8, havir County may not imice the dOIlatiOI28
Which wer4 th4 8UbjOot.Of your 0pini013 ~4qU48t4~

                                          v4l.y tI%lly yOUi.

                                       ATTOIWEY ffBWW     OF TEXAS




                                                        Assiatant